Name: Commission Regulation (EC) No 119/2009 of 9 February 2009 laying down a list of third countries or parts thereof, for imports into, or transit through, the Community of meat of wild leporidae, of certain wild land mammals and of farmed rabbits and the veterinary certification requirements (Text with EEA relevance)
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  cooperation policy;  agricultural policy;  animal product;  trade;  health
 Date Published: nan

 10.2.2009 EN Official Journal of the European Union L 39/12 COMMISSION REGULATION (EC) No 119/2009 of 9 February 2009 laying down a list of third countries or parts thereof, for imports into, or transit through, the Community of meat of wild leporidae, of certain wild land mammals and of farmed rabbits and the veterinary certification requirements (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the first subparagraph of point 1 of Article 8, Article 9(2)(b) and Article 9(4)(b) and (c) thereof, Having regard to Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (2), and in particular Article 12 thereof, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3), and in particular Article 9 thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (4), and in particular Articles 11(1) and 14(4) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (5), and in particular Article 48(1) thereof, Whereas: (1) Commission Decision 2000/585/EC (6) draws up a list of third countries from which Member States are to authorise imports of rabbit meat and certain wild and farmed game meat, and lays down the animal and public health and the veterinary certification conditions for such imports. (2) In the interests of consistency of Community legislation, Community rules for imports of meat of wild leporidae, of certain wild land mammals and of farmed rabbits should take into account the public health requirements laid down in Regulations (EC) No 852/2004, (EC) No 853/2004, (EC) No 854/2004 and (EC) No 882/2004. (3) The measures provided for in this Regulation shall be without prejudice to legislation implementing Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (7). (4) With a view to harmonising Community conditions for imports into the Community of the commodities concerned, as well as making them more transparent and simplifying the legislative procedure for amending such conditions, those conditions should be set out in the appropriate model veterinary certificates set out in this Regulation. (5) The veterinary certificates for imports into and transit, including storage during transit, through the Community of meat of wild leporidae, of certain wild land mammals and of farmed rabbits should comply with the appropriate standard models set out in Annex I to Commission Decision 2007/240/EC of 16 April 2007 laying down new veterinary certificates for importing live animals, semen, embryos, ova and products of animal origin into the Community pursuant to Decisions 79/542/EEC, 92/260/EEC, 93/195/EEC, 93/196/EEC, 93/197/EEC, 95/328/EC, 96/333/EC, 96/539/EC, 96/540/EC, 2000/572/EC, 2000/585/EC, 2000/666/EC, 2002/613/EC, 2003/56/EC, 2003/779/EC, 2003/804/EC, 2003/858/EC, 2003/863/EC, 2003/881/EC, 2004/407/EC, 2004/438/EC, 2004/595/EC, 2004/639/EC and 2006/168/EC (8). (6) The model veterinary certificates, set out in this Regulation, for imports into and transit, including storage during transit, through the Community of meat of wild leporidae, of certain wild land mammals and of farmed rabbits should also be compatible with the Traces system, as provided for in Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system (9). (7) The list of third countries or parts thereof, listed in Annex II to Council Decision 79/542/EEC (10) should be used for imports into, or transit through, the Community of meat of wild leporidae and of farmed rabbits. The list of countries should be laid down for imports into or transit through, the Community of meat of wild land mammals other than ungulates and leporidae. (8) Specific conditions for transit via the Community of consignments to and from Russia should be provided for, owing to the geographical situation of Kaliningrad which only concerns Latvia, Lithuania and Poland. (9) To avoid any disruption of trade, the use of the veterinary certificates issued in accordance with Decision 2000/585/EC should be authorised during a transitional period. (10) In the interests of clarity of Community legislation, Commission Decision 2000/585/EC should be repealed and replaced by this Regulation. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation lays down: (a) a list of third countries or parts thereof from which the following commodities may be imported into, or transit through the Community: (i) meat of wild leporidae not containing offal, except for unskinned and uneviscerated wild leporidae; (ii) meat of wild land mammals other than ungulates and leporidae, not containing offal; (iii) meat of farmed rabbits; (b) the veterinary certification requirements for the commodities listed in points (i), (ii) and (iii) (the commodities). 2. Without prejudice to the restriction provided for in Article 5(2), for the purposes of this Regulation, transit covers storage during transit (including putting into storage, as referred to in Article 12(4) and Article 13 of Council Directive 97/78/EC (11)). 3. This Regulation shall apply without prejudice to: (i) specific certification requirements provided for in Community agreements with third countries; (ii) the relevant rules on certification contained within legislation implementing Regulation (EC) No 338/97 on the protection of species of wild fauna and flora by regulating trade therein. Article 2 Definition For the purposes of this Regulation, wild leporidae means wild rabbits and hares. Article 3 Lists of third countries or parts thereof from which commodities may be imported into, or transit through, the Community The commodities shall only be imported into, or transit through, the Community from a third country or parts thereof listed or referred to in Part 1 of Annex I. Article 4 Veterinary certification 1. Commodities imported into the Community shall be accompanied by a veterinary certificate drawn up in accordance with the model certificate set out in Annex II, for the commodity concerned, completed in accordance with the notes set out in Part 4 of Annex I. 2. Commodities in transit through the Community shall be accompanied by a certificate drawn up in accordance with the model certificate set out in Annex III. 3. Compliance with the additional guarantees, as required for a certain Member State or part thereof in columns 4, 6 and 8 of the Table in Part 1 of Annex I and as described in Part 3 of Annex I, shall be certified by completing the appropriate section in the veterinary certificate for the commodity concerned. 4. Electronic certification and other agreed systems harmonised at Community level may be used. Article 5 Derogation for transit through Latvia, Lithuania and Poland 1. By way of derogation from Article 4(2), transit by road or by rail shall be authorised between the border inspection posts in Latvia, Lithuania and Poland listed in the Annex to Commission Decision 2001/881/EC (12), of consignments of commodities coming from and bound for Russia, directly or via another third country, where the following conditions are met: (a) the consignment is sealed with a serially numbered seal by the official veterinarian at the border inspection post of entry; (b) the documents accompanying the consignment, as provided for in Article 7 of Directive 97/78/EC, are stamped with the words Only for transit to Russia via the EC on each page by the official veterinarian at the border inspection post of entry; (c) the procedural requirements provided for in Article 11 of Directive 97/78/EC are complied with; (d) the consignment is certified as acceptable for transit on the common veterinary entry document issued by the official veterinarian at the border inspection post of entry. 2. The consignments, as referred to in paragraph 1, may not be unloaded or put into storage, as referred to in Article 12(4) or in Article 13 of Directive 97/78/EC, within the Community. 3. Regular audits shall be conducted by the competent authority to ensure that the number of consignments, as referred to in paragraph 1, and the corresponding quantities of products leaving the Community correspond with the number and quantities entering the Community. Article 6 Repeal Decision 2000/585/EC is repealed. References to the repealed Decision shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex IV. Article 7 Transitional provisions Commodities in respect of which the relevant veterinary certificates have been issued in accordance with Decision 2000/585/EC may be imported into or transit through the Community until 30 June 2009. Article 8 Entry into force and applicability This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 June 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 139, 30.4.2004, p. 1, corrected by OJ L 226, 25.6.2004, p. 3. (3) OJ L 139, 30.4.2004, p. 55, as corrected by OJ L 226, 25.6.2004, p. 22. (4) OJ L 139, 30.4.2004, p. 206, as corrected by OJ L 226, 25.6.2004, p. 83. (5) OJ L 165, 30.4.2004, p. 1, as corrected by OJ L 191, 28.5.2004, p. 1. (6) OJ L 251, 6.10.2000, p. 1. (7) OJ L 61, 3.3.1997, p. 1. (8) OJ L 104, 21.4.2007, p. 37. (9) OJ L 94, 31.3.2004, p. 63. (10) OJ L 146, 14.6.1979, p. 15. (11) OJ L 24, 30.1.1998, p. 9. (12) OJ L 326, 11.12.2001, p. 44. ANNEX I MEAT OF WILD LEPORIDAE, OF CERTAIN WILD LAND MAMMALS AND OF FARMED RABBITS PART 1 List of third countries and parts thereof and additional guarantees Country Code of territory Leporidae Wild land mammals other than ungulates and leporidae Wild Farmed rabbits MC AG MC AG MC AG 1 2 3 4 5 6 7 8 Australia AU WL RM WM Canada CA WL RM WM Greenland GL WL RM WM New Zealand NZ WL RM WM Russia RU WL RM WM Any other third country or part thereof listed in columns 1 and 3 of the table in Part 1 of Annex II to Decision 79/542/EEC WL RM MC : Model veterinary certificate. AG : Additional guarantees. PART 2 Model veterinary certificates Model(s): WL : Model veterinary certificate for meat of wild leporidae (rabbits and hares) WM : Model veterinary certificate for meat of wild land mammals other than ungulates and leporidae RM : Model veterinary certificate for meat of farmed rabbits PART 3 Additional guarantees PART 4 Notes for veterinary certification (a) Veterinary certificates based on the models in Part 2 of this Annex and following the layout of the model that corresponds to the commodity concerned shall be issued by the exporting third country or part thereof. They shall contain, in the order appearing in the model, the attestations that are required for any third country and, where applicable, those additional health requirements required for the exporting third country or part thereof. Where additional guarantees are required by the Member State of destination for the commodity concerned, these shall also be entered on the original of the veterinary certificate. (b) A separate, single certificate must be presented for each consignment of the commodity concerned, exported to the same destination from a territory appearing in column 2 of the table in Part 1 of this Annex and transported in the same railway wagon, lorry, aircraft or ship. (c) The original of certificates shall consist of a single page printed on both sides or, where more text is required, such that all the pages form a whole and cannot be separated. (d) The certificate shall be drawn up in at least one official language of the Member State where the border inspection takes place and in one official language of the Member State of destination. However, those Member States may allow another Community language instead of their own, accompanied, if necessary, by an official translation. (e) Where additional pages are attached to the certificate for the purposes of identifying the items making up the consignment, such additional pages shall also be considered to form part of the original of the certificate, provided the signature and stamp of the certifying official veterinarian appear on each page. (f) Where the certificate, including any additional pages as provided for in (e), comprises more than one page, each page shall be numbered x (page number) of y (total number of pages)  on the bottom and shall bear the code number of the certificate allocated by the competent authority on the top. (g) The original of the certificate must be completed and signed by an official veterinarian not more than 24 hours prior to loading of the consignment for imports into the Community, unless otherwise stated in the Community legislation. To that end, the competent authority of the exporting third country shall ensure that principles of certification equivalent to those laid down in Council Directive 96/93/EC (1) are followed. The colour of the signature shall be different from that of the printing. The same rule shall apply to stamps other than embossed stamps. (h) The original of the certificate must accompany the consignment as far as the border inspection post of entry into the European Community. (1) OJ L 13, 16.1.1997, p. 28. ANNEX II MODEL VETERINARY CERTIFICATES FOR THE IMPORT OF MEAT OF WILD LEPORIDAE, CERTAIN WILD LAND MAMMALS AND FARMED RABBITS INTO THE EUROPEAN COMMUNITY ANNEX III (as referred to in Article 4(2)) Model veterinary certificate for the transit/storage of meat of wild leporidae, farmed rabbits and wild land mammals other than ungulates ANNEX IV (as referred to in Article 6) Correlation Table Decision 2000/585/EC This Regulation Article 2 Article 1  Article 2 Article 2a (a) Article 3 Article 2a (b, c and d) Article 4 Article 2b Article 5 Article 4(1) Article 6 Article 4(2) Article 7 Article 3 Article 8